Citation Nr: 1535092	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was before the Board in February 2014 when the Board denied entitlement to service connection for tinnitus and entitlement to service connection for bilateral hearing loss.  The Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2014, the Court vacated the Board's February 2014 decision, and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran) pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus is as likely as not attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance with this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as tinnitus, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran satisfies the existence of the present disability standard for his tinnitus claim.  In May 2010, the Veteran underwent a VA audiological examination in connection with the claim when it was noted as medical history that his chief complaints were hearing loss and tinnitus.  It was noted that the Veteran denied any current tinnitus.  However, in his June 2010 notice of disagreement, the Veteran explained he misspoke at the examination because he was not noticing it at the moment.  He also explained in his June 2011 Form 9, substantive appeal, that he did not understand the term tinnitus as he always just called it ringing in his ears.  Moreover, such is supported by an April 2010 VA treatment record, which documented the Veteran had had tinnitus in his right ear since the 1970s.  However, conversely, another VA treatment record on the exact same date reported the Veteran denied tinnitus.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's statements in this case, which included a complaint of ringing in the ears, are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD-214 indicated proficiency with the M-14 rifle.  The Veteran, in various statements, linked his tinnitus to gunfire and use of weapons.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for tinnitus.

The Veteran has reported that tinnitus first began during service.  As noted above, tinnitus is the type of condition that a lay person can identify.  Id.  The Veteran reports ringing in his ears, a typical symptom of tinnitus, and a symptom which is capable of being observed and described by a layperson.  The Veteran is credible with respect to his assertion of experiencing tinnitus in service and continuously since service.  The Veteran filed his claim for tinnitus October 2009 and he indicated the tinnitus began during service.  Specifically, he stated he had ringing in his ears ever since firing M-16s and 50 caliber weapons while serving in Vietnam. 

The Board finds the Veteran's report as to the onset of his tinnitus to be credible and is accorded significant evidentiary weight.  Moreover, the May 2010 VA examiner stated the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma.  However, the May 2010 VA examiner's explanation as to why the Veteran's tinnitus was not related to service does not provide an adequate rationale.  The May 2010 VA examiner stated that the Veteran's tinnitus was not caused by or a result of service.  The May 2010 VA examiner noted the Veteran was unable to correlate the onset of tinnitus to a particular event during his tour of duty and he denied its presence during the VA examination.  However, the May 2010 VA examiner's opinion does not account for the Veteran's reported symptoms of tinnitus since service, as described above, and thus lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds that the Veteran is both competent and credible to report tinnitus during service and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's tinnitus is etiologically related to noise exposure in service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that tinnitus is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2014).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The evidence shows that hearing loss pre-existed the Veteran's military service.  This finding is based on the Veteran's February 1967 examination, which shows auditory thresholds above normal levels for both the left ear and the right ear, when converted from ASA (American Standards Associates) standards to ISO (International Standards Organization) standards, as the service department record, which predated October 31, 1967, is presumed to have utilized ASA standards. Hensely v. Brown, 5 Vet. App. 157 (1993).  The Veteran had right ear hearing loss that pre-existed service, as demonstrated by the 30 decibel auditory threshold at 500 Hertz, 35 decibel auditory threshold at 2000 Hertz, and 35 decibel auditory threshold at 4000 Hertz, which meets VA standards for hearing loss, when converted to ISO standards.  38 C.F.R. § 3.385.  The February 1967 induction examination also provided of finding of deafness in the right ear under the summary of defects and diagnoses.  The Veteran also had left ear hearing loss that pre-existed service, as demonstrated by the 35 decibel auditory threshold at 4000 Hertz, when converted to ISO standards.  Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels).  Thus, the Veteran had bilateral hearing loss that preexisted service, and the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014).  Entitlement to service connection can still be granted, however, if the pre-existing disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

However, while the May 2010 examiner noted the audiometric testing from the February 1967 induction examination, the examiner did not convert the results into ISO standards nor discuss the pre-existing hearing loss in the opinion, which lessens its probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the VA examiner did not reference consideration of an undated graphical audiogram from the service treatment records which contained an upside down printed number of "US 67161937."

At the audiological examination to be afforded on remand, the examiner must provide an opinion as to whether the pre-existing hearing loss underwent a worsening in service, and if so, whether it clearly and unmistakably was not aggravated beyond that which would be due to the natural progression of the disease, with consideration of September 1967 service treatment record which documented the Veteran had trouble hearing.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (holding that if preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder).

Based on the foregoing, the Board finds that another VA examination is necessary for the purpose of determining if the Veteran's hearing loss was aggravated during service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audio examination.  All necessary testing must be accomplished.  The examiner must be informed that bilateral hearing loss pre-existed service, based on February 1967 audiometric testing.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred, to include consideration of an undated graphical audiogram from the service treatment records which contains a printed upside down number: "US 67161937". 

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should consider the effect of bilateral hearing loss on occupational and daily functioning of the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

With respect to hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not that hearing loss chronically worsened in service, to include whether there was any demonstrated clinically significant shift in hearing ability in service.  If it worsened, the examiner is requested to provide an opinion as to whether the increase in the Veteran's hearing loss was clearly and unmistakably due to the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed.  In providing the rationale, the VA examiner must discuss consideration of the Veteran's lay statements of record, the February 1967 audiometric findings as converted from ASA units to ISO units, an undated graphical audiogram from the service treatment records which contains a printed upside down number: "US 67161937," and the September 1967 service treatment record which documented the Veteran had trouble hearing.

Aggravation means a permanent worsening beyond the natural progression of the disease.

Clear and unmistakable evidence is obvious and manifest.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


